Citation Nr: 0803399	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the thoracolumbar spine, 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the cervical spine, currently 
rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1972 to June 1976; and in the United 
States Army from April 1985 to March 1988, December 1990 to 
May 1991 and February 2003 to March 2004.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, granted service 
connection for degenerative disc disease of the thoracolumbar 
and cervical spine, each rated as 10 percent disabling.  In 
February 2005 the veteran indicated her disagreement with the 
assigned disability ratings.  A statement of the case (SOC) 
was issued and the veteran perfected her appeal with the 
timely filing of her VA Form 9 in September 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action on her part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.  

Although the RO sent the veteran a notice letter in April 
2004, that letter did not satisfy all of the requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  
Specifically, the April 2004 letter did not inform the 
veteran of what evidence is necessary to substantiate a claim 
for an increased rating.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  Therefore, the RO has not 
informed the veteran of "what the evidence must show" 
provision of 38 C.F.R. § 3.159(b). 

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United Sates  Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date. Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim. 
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This, too, must be accomplished.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007). 

Accordingly, the case is REMANDED for the following action:

1. VBA should send the veteran a 
corrective VCAA notice, to include 
providing notice of what the evidence must 
show in order to establish an increased 
rating claim.  Dingess notice should also 
be provided.  A copy of the letter should 
be sent to the veteran's representative.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



